Exhibit 10.1

 

LOGO [g655036g02a01.jpg]

COMMUNITY HEALTH SYSTEMS, INC. ANNOUNCES OFFERING OF $1.705 BILLION OF

SENIOR SECURED NOTES DUE 2021 AND $2.875 BILLION OF SENIOR NOTES DUE 2022

FRANKLIN, Tenn. (January 10, 2014) – Community Health Systems, Inc. (the
“Company”) (NYSE: CYH) today announced that its wholly-owned subsidiary, FWCT-2
Escrow Corporation (the “Escrow Issuer”), intends to offer $1.705 billion
aggregate principal amount of Senior Secured Notes due 2021 (the “Secured
Notes”) and $2.875 billion of Senior Notes due 2022 (the “Unsecured Notes”, and
together with the Secured Notes, the “New Notes”), subject to market and other
conditions. This offering is part of the financing for the proposed acquisition
(the “Merger”) of Health Management Associates, Inc. by the Company. Upon
consummation of the Merger, the Escrow Issuer will merge (the “Escrow Merger”)
with and into CHS/Community Health Systems, Inc., a wholly-owned subsidiary of
the Company (the “Issuer”), and the Issuer will assume the obligations of the
Escrow Issuer under the New Notes, the related indentures and the other
applicable documents by operation of law.

Upon consummation of the Escrow Merger, (i) the Unsecured Notes will be senior
unsecured obligations of the Issuer and will be guaranteed on a senior basis by
the Company and by certain of the Issuer’s and the Company’s domestic
subsidiaries and (ii) the Secured Notes will be senior secured obligations of
the Issuer and will be guaranteed on a senior secured basis by the Company and
by certain of the Company’s domestic subsidiaries.

The Company intends to use the net proceeds of the offering, together with new
borrowings under the Company’s senior secured credit facilities, to fund the
cash consideration for the Merger and the transactions related thereto, to pay
fees and expenses and for general corporate purposes.

The New Notes will be offered in the United States to qualified institutional
buyers pursuant to Rule 144A under the Securities Act of 1933, as amended (the
“Securities Act”), and outside the United States pursuant to Regulation S under
the Securities Act. The New Notes have not been registered under the Securities
Act and may not be offered or sold in the United States absent registration or
an applicable exemption from the registration requirements.

This press release is neither an offer to sell nor a solicitation of an offer to
buy any securities, nor shall there be any offer, solicitation or sale in any
jurisdiction in which such offer, solicitation or sale would be unlawful. Any
offers of the New Notes will be made only by means of a private offering
memorandum.



--------------------------------------------------------------------------------

Community Health Systems, Inc. Announces Offering

Page 2

January 10, 2014

 

About Community Health Systems, Inc.

Located in the Nashville, Tennessee, suburb of Franklin, Community Health
Systems, Inc. is one of the largest publicly-traded hospital companies in the
United States and a leading operator of general acute-care hospitals in
non-urban and mid-size markets throughout the country. Through its subsidiaries,
the Company currently owns, leases or operates 135 hospitals in 29 states with
an aggregate of approximately 20,000 licensed beds. Its hospitals offer a broad
range of inpatient and surgical services, outpatient treatment and skilled
nursing care. In addition, through its subsidiary, Quorum Health Resources, LLC,
the Company provides management and consulting services to non-affiliated
general acute-care hospitals located throughout the United States. Shares in
Community Health Systems, Inc. are traded on the New York Stock Exchange under
the symbol “CYH.”

Forward-Looking Statements

Statements contained in this press release regarding the proposed transactions
and other events are forward-looking statements that involve risk and
uncertainties. Actual future events or results may differ materially from these
statements. Readers are referred to the documents filed by Community Health
Systems, Inc. with the Securities and Exchange Commission, including the
Company’s Annual Report on Form 10-K, Current Reports on Form 8-K and Quarterly
Reports on Form 10-Q. These filings identify important risk factors and other
uncertainties that could cause actual results to differ from those contained in
the forward-looking statements. The Company undertakes no obligation to revise
or update any forward-looking statements, or to make any other forward-looking
statements, whether as a result of new information, future events or otherwise.

 

Investor Contact:    W. Larry Cash   

Executive Vice President

and Chief Financial Officer

(615) 465-7000

-END-